DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. However, the claims have been amended with new issues raised, see 112(b) rejections below. 
Furthermore, a new ground(s) of rejection is made in view of WILSON (US 20180091732 A1), cited by the information disclosure statement (IDS) filed on 6/2/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a media overlay icon characteristic” twice and further recites “the media overlay icon characteristic”. It’s not clear which characteristic “the media overlay icon characteristic” refers to. Independent claims 9 and 17 recite similar features and are therefore rejected. Other claims are dependent from claim 1, 9 or 17, and are therefore rejected.
Furthermore, Claim 6 recites “the descriptive personalized overlay icon interface” which lacks antecedent basis. Claims 14 and 18 recite similar features and are therefore rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WILSON (US 20180091732 A1).
Regarding Claim 1, WILSON discloses a method comprising: 
receiving, at a computing system from a client device, descriptive text data from a descriptive text interface displayed on the client device ([0314] “Text entry field 1213 allows a user to enter text that will be included in a message to the other user.”), the descriptive text data associated with a media content item displayed on the client device (See Fig. 12G, the received text 1224 “Yes, Please” is associated with question 1222. OR see Fig. 12J, the received text 1225 “On my way” is associated with 1224); 
analyzing the descriptive text data to identify a data characteristic within the descriptive text data ([0322] “The stickers in sticker interface 1227 are, optionally, generated based on context obtained from, for example, device 600 (e.g., location, weather at the location, calendar appointments) or the messaging interface (e.g., messages that have already been received or sent, and/or message text that has been entered but not sent, and/or the recipient of the sticker).”); 
accessing a plurality of personalized media overlay icons each comprising a media overlay icon characteristic ([0323] “In FIG. 12G, as an example, sticker 1230 was generated based on the predefined avatar model and information from messaging interface 1203 that indicates the conversation was about making food.”); 
determining that the identified data characteristic is associated with a media overlay icon characteristic associated with a subset of the plurality of personalized media overlay icons ([0323] “In FIG. 12G, as an example, sticker 1230 was generated based on the predefined avatar model and information from messaging interface 1203 that indicates the conversation was about making food. Similarly, sticker 1229 was generated based on the predefined avatar model and information form messaging interface 1203 that indicates that the conversation was about the user of device 600 bringing something to Joe.”); 
generating a personalized overlay icon interface comprising the subset of the plurality of personalized media overlay icons that comprise the media overlay icon characteristic ([0321] “FIG. 12G depicts messaging interface 1203 updated with sticker interface 1227 that is displayed in response to, for example, user selection of sticker button 1212 with touch 1226 in FIG. 12F.”); and 
causing the personalized overlay icon interface comprising the subset of the plurality of personalized media overlay icons to be overlaid on the media content item displayed on the client device below the descriptive text interface (See Fig. 12G or Fig. 12I, the sticker interface 1227 is overlaid on the messaging interface 1203, below the text entry field 1213).
Regarding Claim 2, WILSON discloses the method of claim 1, wherein the media content item comprises an image, an animation, or a video (Fig. 12I, the messaging interface 1203 comprises an image 1232).
Regarding Claim 3, WILSON discloses the method of claim 1, wherein the descriptive text data comprises an alpha-numeric string of characters that describe the media content item ([0314] “Text entry field 1213 allows a user to enter text that will be included in a message to the other user.” See Fig. 12J, “you aren’t feeling well” describes the 1206 JOE; “On my way” describes the person 1223).
Regarding Claim 4, WILSON discloses the method of claim 1, wherein the data characteristic comprises a sub-combination of letters, words, numbers, or special characters associated with the descriptive text data (See Fig. 12J, “On my way”).
Regarding Claim 5, WILSON discloses the method of claim 1, wherein the media overlay icon characteristic comprises a combination of letters, words, numbers, or special characters that are associated within each of the plurality of personalized media overlay icons ([0323] “In FIG. 12G, as an example, sticker 1230 was generated based on the predefined avatar model and information from messaging interface 1203 that indicates the conversation was about making food. Similarly, sticker 1229 was generated based on the predefined avatar model and information form messaging interface 1203 that indicates that the conversation was about the user of device 600 bringing something to Joe.”).
Regarding Claim 6, WILSON discloses the method of claim 1, wherein the descriptive personalized overlay icon interface is a first personalized overlay icon interface comprising a first selection of a plurality of personalized media overlay icons (See Fig. 12G), and the method further comprises: generating a second personalized overlay icon interface comprising a second selection of a plurality of personalized media overlay icons that are associated with the data characteristic (See Fig. 12I); and detecting a user gesture applied to a selected personalized media overlay icon within the second selection of the plurality of personalized media overlay icons ([0326] “In response to a selection of sticker 1229 via, for example, touch 1234, sticker 1229 and the already entered text portion of the message are sent to Joe and displayed in messaging interface 1203 as text box 1235 and sticker 1236, as depicted in FIG. 12J.”); and deactivating the descriptive text interface in response to the detected user gesture (See Fig. 12J).
Regarding Claim 7, WILSON discloses the method of claim 6, further comprising: generating an ephemeral message at the client device ([0314] “Messaging interface 1203 includes message area 1208, which is empty in FIG. 12A, and message entry area 1209. Message entry area includes photo button 1210, drawing button 1211, sticker button 1212, text entry field 1213, and voice recognition button 1214.”); and causing the associated second selection of the plurality of personalized media overlay icons to be overlaid on the ephemeral message (See Fig. 12J, 1232 is overlaid on 1224; 1236 is overlaid on 1235.).
Regarding Claim 8, WILSON discloses the method of claim 6, wherein each of the plurality of personalized media overlay icons comprise a static image or an animation (See Fig. 12G, 1228, 1129 and 1230. Or see Fig. 12I, 1233, 1229 and 1230).
Regarding Claim 9, it recites similar limitations of claim 1. The rationale of claim 1 rejection is applied to reject claim 9.
Regarding Claim 10, it recites similar limitations of claim 2. The rationale of claim 2 rejection is applied to reject claim 10.
Regarding Claim 11, it recites similar limitations of claim 3. The rationale of claim 3 rejection is applied to reject claim 11.
Regarding Claim 12, it recites similar limitations of claim 4. The rationale of claim 4 rejection is applied to reject claim 12.
Regarding Claim 13, it recites similar limitations of claim 5. The rationale of claim 5 rejection is applied to reject claim 13.
Regarding Claim 14, it recites similar limitations of claim 6. The rationale of claim 6 rejection is applied to reject claim 14.
Regarding Claim 15, it recites similar limitations of claim 7. The rationale of claim 7 rejection is applied to reject claim 15.
Regarding Claim 16, it recites similar limitations of claim 8. The rationale of claim 8 rejection is applied to reject claim 16.
Regarding Claim 17, it recites similar limitations of claim 1. The rationale of claim 1 rejection is applied to reject claim 17.
Regarding Claim 18, it recites similar limitations of claim 6. The rationale of claim 6 rejection is applied to reject claim 18.
Regarding Claim 19, WILSON discloses the non-transitory computer-readable storage medium of claim 17, wherein the plurality of personalized media overlay icons comprises a static image or an animation (Fig. 12I, 1233, 1229 and 1230), and wherein the media content item comprises a video, an image, or a second animation (Fig. 12I, the messaging interface 1203 comprises an image 1232).
Regarding Claim 20, WILSON discloses the non-transitory computer-readable storage medium of claim 17, wherein the first data characteristic comprises a sub-combination of letters, words, numbers, or special characters associated with the descriptive text data ([0323] “In FIG. 12G, as an example, sticker 1230 was generated based on the predefined avatar model and information from messaging interface 1203 that indicates the conversation was about making food.”), and wherein the second data characteristic comprises a combination of letters, words, numbers, or special characters that are associated within each of the plurality of personalized media overlay icons ([0323] “Similarly, sticker 1229 was generated based on the predefined avatar model and information form messaging interface 1203 that indicates that the conversation was about the user of device 600 bringing something to Joe.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207.  The examiner can normally be reached on MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHONG WU/Primary Examiner, Art Unit 2613